By the court:
Eustis, C. J.
This appeal is taken by Charles McMicken, from a judgment ofthe Court of the Sixth District, by which the plaintiffs recovered three-fourths’ *179interest in a tract of land, situated on the east bank of the river Mississippi, in the parish of East Baton Rouge. The judgment gave the defendant the right to retain the property on paying an additional price, and directed the sum paid by him, to be refunded in the event of his not electing to keep the property. The recovery was based upon lesion, in the purchase of the plantation from the agent of the plaintiffs’, by the defendant.
On this appeal, the only question presented, is that of lesion. It is not necessary to notice the complication in which this matter is involved, the parties themselves having no interest in it.
On the 19th of October, 1848, the plaintiffs, some of whom reside in Mexico, and others in Spain, by their agents, Otham L. Ddbestdn and Bernard Turpin, in the city of New Orleans, sold to the defendant, Charles McMieken, for $10,100, their three-fourths’ interest in the property, also their right, title and interest in a suit, in the Circuit of the United States for this district, against the heirs of John Davenport. Drafts were given for the price, which were duly paid.
The jury found the cash value of the property at the time of the sale, to be forty-one thousand two hundred and fifty dollars, thus establishing the lesion in the purchase, to be far beyond moiety. The property in dispute is known as the Davenport plantation, memorable in the annals of litigation, and the plaintiffs were adjudged to be the proprietors of three undivided fourths of it, as far back as August, 1832. 4th L. R. 275. A reservation was made in the judgment, which prevented any execution from being had of the judgment, until payment should be made for the improvements, &c. Fletcher's heirs v. Cuvelier, 10 L. R. 119.
It appears that on the 25th of June, 1848, previous to the sale to the defendant, the plaintiffs had recovered judgment against the heirs of Davenport, in the suit in the United States Court, for their three undivided fourths of the land, and that possession was delivered under said judgment, to the agents of the plaintiffs.
The charge against the defendant of taking advantage of the necessitous circumstances, and of the ignorance of the plaintiffs, and of imposing on them, is without the shadow of evidence. It is clear, that the agents of the plaintiffs, who sold the land, knew its value as well, if not better, than the purchaser, and no reason whatever is assigned for their sale to the defendant. They, sold to him, because they found it for their advantage, and could get a better price than from any body else.
We have recently given our views relating to the proof required to establish lesion, in order to avoid a sale. See the case of Ricker et al v. Beale, ante.
It is plain, that the value of an undivided interest in an estate, the title to which is drawn in question, is very difficult to be appreciated. In the present case, we deem it sufficient to state, that the lesion is not proved. That the defendant thought he had made a good bargain, and asked a large price for it, proves nothing. What did he make the purchase for except to make money? IkTc-Micken made a speculation, the result of which remains yet to be ascertained, and the defendants sold, because their agents thought they got a good price. No lesion can be predicated of a mere advantage, where there was no deceit, and the parties are equally apprised of the state of facts.
It is plain, that Me Mickcn having bought from the plaintiffs their rights in the suit in the United States Court, the validity of his title is dependent on the ultimate judgment in that suit, in which, even at this day, an appeal may b.e taken, by writ of error, by the heirs of Davenport.
*180The judgment of the district court is therefore reversed, and judgment ren¿ere(j for jhe appellee, Charles McMicken, on the plaintiffs’ claim on intervention, with costs in both courts, without prejudice to the rights of the plaintiffs to set aside the sale on other grounds.